



Exhibit 10.1
AMENDMENT
Amendment, dated as of October 30, 2019, to the Employment Agreement referred to
below (this “Amendment”) is made by and among GATEHOUSE MEDIA, LLC, a Delaware
limited liability company fka GATEHOUSE MEDIA, INC. (“Publishing”), GATEHOUSE
MEDIA OPERATING, LLC, a Delaware limited liability company fka GATEHOUSE MEDIA
OPERATING, INC. (“Operating” and together with Publishing, the “Company”), and
Kirk A. Davis (“Executive”).
W I T N E S S E T H:
WHEREAS, Operating, Publishing and Executive are parties to the Employment
Agreement, dated as of January 9, 2009 (as amended, restated or otherwise
modified from time to time, the “Employment Agreement”);
WHEREAS, the parties desire to amend the Employment Agreement in the manner
provided for in this Amendment, on the terms and subject to the conditions set
forth herein;
NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1. DEFINITIONS.
1.1    Capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Employment Agreement, unless the context otherwise
requires.
SECTION 2. AMENDMENTS.
2.1    Effective as of the first to occur of (a) the successful closing of the
proposed merger of Gannett Co., Inc. into New Media Investment Group Inc., (b)
Executive’s termination by the Company other than for Cause and (c) July 21,
2020 (the earliest of such dates, the “Effective Date”) but subject to the terms
and conditions hereof, the Employment Agreement is amended as set forth below.
Notwithstanding the foregoing, this Amendment shall become null and void, and
the Effective Date shall not occur, if Executive does not remain an active
employee of the Company in good standing through the Effective Date:
Section 5(b) is amended and restated in its entirety as of the Effective Date as
follows:
(b)    Termination by Company without Cause, Termination by Executive for Good
Reason Unrelated to a “change of control”. If Executive’s employment is
terminated by the Company other than for Cause or is terminated by Executive for
Good Reason, in each case not within the Protection Period, prior to the end of
the Term hereof, then, subject to Section 9, Executive shall be entitled to,
upon Executive’s providing the Company with a signed release of claims in a form
adopted by the Company’s Board of Directors from time to time and subject to
Executive’s continued compliance with the provisions of Sections 6 and 7 hereof:
(i) the Accrued Benefits; (ii)





--------------------------------------------------------------------------------





One Million Four Hundred Thousand Dollars ($1,400,000) payable in twenty-six
equal bi-weekly installments of $53,846.15 each on days coinciding with the
Company’s scheduled pay days; (iii) any declared Bonus not yet paid, which shall
be payable in the same manner as provided under Section 3(b); (iv) immediate
vesting (to the extent not yet vested) of all Restricted Stock (as defined in
the Plan) which had been granted to Executive under the New Media Investment
Group Inc. Nonqualified Stock Option and Incentive Award Plan (the “Plan”) and
payment of all dividends accrued but not yet paid to Executive with respect to
such unvested Restricted Stock; (v) the sum of $25,000, to be utilized by the
Executive in connection with obtaining employment; and (vi) continuation of
Executive’s coverage under the Company’s medical plan at the same levels as such
benefits that have been provided to Executive, and in connection therewith
Executive shall periodically pay to the Company amounts equivalent to that which
he paid as required employee contributions immediately prior to the date of
termination, until the earlier of (A) the period of time it takes Executive to
become eligible for the medical benefits program of a new employer (subject to
Section 6(a) hereof) or (B) twelve (12) months from the date of such
termination. Executive acknowledges that executive’s termination of employment
on the date of such termination shall constitute a “qualifying event” for the
purposes of the Consolidated Omnibus Budget Reconciliation Act of 1986
(“COBRA”). Executive further acknowledges on behalf of himself and his
dependents that any period with respect to which any of them would be eligible
to elect COBRA shall be reduced by the period of post-termination medical
benefit continuation provided under this subsection. In the event of the
Executive’s death following the termination of his employment, these payments
and benefits shall be paid to his estate, except that the medical plan benefit
shall be extended to his spouse. Executive acknowledges that the Company may
terminate Executive without Cause at any time, and that the Company shall have
no obligations under such circumstances to Executive beyond the specific
obligations set forth in this Section 5(b);
SECTION 3. MISCELLANEOUS.
3.1    Employee at Will. This Amendment does not alter the status of Executive
as an employee at will, nothing in this Amendment or the Agreement will reduce
or eliminate the right of the Company and its subsidiaries to terminate
Executive’s employment at any time for any reason or the right of Executive to
resign at any time for any reason.
3.2    Continuing Effect; No Other Waivers or Amendments. This Amendment shall
not constitute an amendment or waiver of or consent to any provision of the
Employment Agreement not expressly referred to herein. Except as expressly
amended hereby, the provisions of the Employment Agreement are and shall remain
in full force and effect in accordance with their terms. In case of a conflict
between this Amendment and the Employment Agreement or the Management
Stockholder Agreement or the Plan, or any description or summary of any of them,
this Amendment shall control.
3.3    Counterparts. This Amendment may be executed in any number of separate
counterparts by the parties hereto (including by telecopy or via electronic
mail), each of which counterparts when so executed shall be an original, but all
the counterparts shall together constitute one and the same instrument.





--------------------------------------------------------------------------------





3.4    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to the
Employment Agreement to be duly executed and delivered by its proper and duly
authorized officers as of the day and year first above written.


GateHouse Media, LLC
 
 
 
By:
/s/ Michael E. Reed
 
 
 
 
Name:
Michael E. Reed
 
 
 
 
Title:
Director





GateHouse Media Operating, LLC
 
 
 
By:
/s/ Michael E. Reed
 
 
 
 
Name:
Michael E. Reed
 
 
 
 
Title:
Director





Executive
 
 
/s/ Kirk A. Davis
 
 
Name:
Kirk A. Davis












